Exhibit 10.25

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

by and among

 

VESTA INSURANCE GROUP, INC.,

 

VESTA FIRE INSURANCE CORPORATION,

 

NEW AFFIRMATIVE LLC,

 

J.C. FLOWERS I LP

(SOLELY WITH RESPECT TO SECTIONS 1.1(b), 4.3, 5.2, 5.5, 5.8 and Article VIII

(other than 8.1 and 8.2))

 

and

 

DELAWARE STREET CAPITAL MASTER FUND, L.P.

(SOLELY WITH RESPECT TO SECTIONS 1.1(b), 4.3, 5.2, 5.5, 5.8 and Article VIII

(other than 8.1 and 8.2))

 

dated as of

 

June 14, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

ARTICLE I PURCHASE AND SALE OF THE SHARES

   1

Section 1.1

  Purchase and Sale of the Shares    1

Section 1.2

  Closing    2

Section 1.3

  Closing Deliveries    2

ARTICLE II PURCHASE PRICE

   3

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

   4

Section 3.1

  Organization    4

Section 3.2

  Ownership of Shares    4

Section 3.3

  Authorization; Validity of Agreements    4

Section 3.4

  No Violations; Consents and Approvals    5

Section 3.5

  Agreements With the Company    6

Section 3.6

  Litigation    7

Section 3.7

  Disclosure    7

Section 3.8

  Brokers    7

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   7

Section 4.1

  Organization    7

Section 4.2

  Authorization; Validity of Agreement    8

Section 4.3

  No Violations; Consents and Approvals    8

Section 4.4

  Financing    9

Section 4.5

  Accredited Investor    9

Section 4.6

  Brokers    9

Section 4.7

  Information    10

ARTICLE V COVENANTS

   10

Section 5.1

  Certain Agreements with Respect to the Company    10

Section 5.2

  Consents and Approvals; Performance; Reasonable Best Efforts    11

Section 5.3

  Acquisition Proposals    14

Section 5.4

  Agreements with the Company    15

Section 5.5

  Acquisition of Other Shares Prior to Closing    15

Section 5.6

  Release of Liens    15

Section 5.7

  Notification of Certain Matters    16

Section 5.8

  Press Releases and Public Announcements    16

Section 5.9

  Further Assurances    16

Section 5.10

  Confidentiality    17

ARTICLE VI CONDITIONS

   17

Section 6.1

  Conditions to Each Party’s Obligation    17

Section 6.2

  Conditions to the Obligation of the Sellers    18



--------------------------------------------------------------------------------

Section 6.3

   Conditions to Obligation of the Purchaser    19

Section 6.4

   Frustration of Closing Conditions    21 ARTICLE VII TERMINATION    21

Section 7.1

   Termination    21

Section 7.2

   Effect of Termination    22 ARTICLE VIII MISCELLANEOUS    23

Section 8.1

   Survival    23

Section 8.2

   Indemnification    23

Section 8.3

   Amendment; Waiver    24

Section 8.4

   Fees and Expenses    24

Section 8.5

   Notices    24

Section 8.6

   Interpretation; Seller Obligations    27

Section 8.7

   Headings    27

Section 8.8

   Counterparts    28

Section 8.9

   Entire Agreement    28

Section 8.10

   No Third Party Beneficiaries    28

Section 8.11

   Severability    28

Section 8.12

   Specific Performance    28

Section 8.13

   Governing Law    28

Section 8.14

   Submission to Jurisdiction    28

Section 8.15

   Waiver of Jury Trial    29

Section 8.16

   Assignment    29



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Acquisition Proposal    14 Action    7 affiliate    27 Agreement    1 beneficial
ownership    27 Business Day    2 Closing    2 Closing Date    2 Closing Date
Gross Amount    20 Closing Date Net Amount    20 Common Stock    1 Company    1
Company Contracts    6 Confidential Information    17 Contract    6 Department
   6 Deposit Amount    20 Determination Date    2 DSC    1 DSC Percentage    2
Form A Filing    8 Governmental Approvals    12 Governmental Entity    5 HSR Act
   9 JCF    1 JCF Percentage    1 JCF Stake    2 knowledge    27 Laws    12
Liens    4 Material Negative Condition    12 Other Shares    15 Outside Date   
22 Per Share Purchase Price    3 Person    4 Purchaser    1 Registration Rights
Agreement    15 Reinsurance Contracts    6 Release of Liens    15
Representatives    14



--------------------------------------------------------------------------------

Seller    1 Seller Disclosure Schedule    4 Sellers    1 Shares    1 Subsidiary
   7 VFIC    1 VIG    1 VIG Credit Agreement    15 VIG Liens    15



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of June 14, 2005 (this “Agreement”), by and
among Vesta Insurance Group, Inc., a Delaware corporation (“VIG”), Vesta Fire
Insurance Corporation, an Illinois insurance company (“VFIC”, and together with
VIG, collectively the “Sellers” and each individually, a “Seller”), and New
Affirmative LLC, a Delaware limited liability company (the “Purchaser”), and in
each case solely for the purposes of Sections 1.1(b) , 4.3, 5.2, 5.5, 5.8 and
Article VIII (other than 8.1 and 8.2)) hereof, J.C. Flowers I LP, a Delaware
limited partnership (“JCF”), and Delaware Street Capital Master Fund, L.P., a
Cayman Islands exempted limited partnership (“DSC”) (it being understood that
the obligations of JCF and DSC, respectively, under Sections 1.1(b), 4.3, 5.2,
5.5, 5.8 and the applicable Sections of Article VIII shall be as to itself only
and several and not joint and several).

 

WHEREAS, the Sellers collectively own in the aggregate 5,218,228 shares (the
“Shares”) of common stock, par value $.01 per share (the “Common Stock”), of
Affirmative Insurance Holdings, Inc., a Delaware corporation (the “Company”);

 

WHEREAS, the Sellers desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, the Shares, on the terms and subject to the
conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows.

 

ARTICLE I

PURCHASE AND SALE OF THE SHARES

 

Section 1.1 Purchase and Sale of the Shares.

 

(a) At the Closing (as defined in Section 1.2) and upon the terms and subject to
the conditions set forth in this Agreement, the Sellers shall sell, assign,
transfer, convey and deliver to the Purchaser, and the Purchaser shall accept
and purchase from the Sellers, the Shares, free and clear of all Liens (as
defined in Section 3.2).

 

(b) In connection with the obligations of the Purchaser, (a) JCF agrees to
severally, but not jointly, at the Closing guarantee the full and punctual
payment of the JCF Percentage (as defined herein) of the aggregate Per Share
Purchase Price by the Purchaser and (b) DSC agrees to severally, but not
jointly, at the Closing guarantee the full and punctual payment of the DSC
Percentage (as defined herein) of the aggregate Per Share Purchase Price by the
Purchaser. For the purposes of this Agreement, the “JCF Percentage” shall be
equal to the amount (expressed as a

 

(Signature Page to Stock Purchase Agreement)



--------------------------------------------------------------------------------

percentage) of (i)(A)(I) the sum of (x) the number of shares of common stock of
Affirmative owned by DSC two (2) days prior to the Closing Date (such date, the
“Determination Date”), (y) the number of shares, if any, of common stock of
Affirmative owned by JCF and its affiliates on the Determination Date (the “JCF
Stake”) and (z) 5,218,228 shares of common stock of Affirmative divided by (II)
two (2) minus (B) the JCF Stake divided by (ii) 5,218,228. For the purposes of
this Agreement, the “DSC Percentage” shall be equal to one hundred percent
(100%) minus the JCF Percentage.

 

Section 1.2 Closing. The closing of the purchase and sale of the Shares and the
other transactions contemplated hereby (the “Closing”) will take place at 10:00
a.m., New York time, on the date that is two (2) Business Days (as defined
below) after satisfaction or waiver of all of the conditions set forth in
Article VI hereof (other than those conditions which by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions) (the “Closing Date”), at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036 unless another
date or place is agreed to in writing by the parties hereto. For purposes of
this Agreement, “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which banks in New York, New York are authorized or required by
Law to be closed for regular banking business.

 

Section 1.3 Closing Deliveries.

 

(a) Deliveries by the Sellers. At the Closing, the Sellers shall deliver to the
Purchaser:

 

(i) stock certificates representing the Shares, duly endorsed in favor of the
Purchaser or accompanied by a separate stock power duly and validly executed by
the applicable Seller and otherwise sufficient to vest in the Purchaser good and
valid title to the Shares (with all necessary transfer tax and all other revenue
stamps attached thereto), free and clear of all Liens;

 

(ii) an executed receipt for the aggregate Per Share Purchase Price (as defined
in Article II);

 

(iii) an executed certificate signed by an executive officer of each of the
Sellers delivered pursuant to Section 6.3(d);

 

(iv) an executed instrument of assignment and transfer with respect to the
Sellers’ rights under the Registration Rights Agreement with respect to the
Shares pursuant to Section 5.4(c);

 

(v) the certificates referred to in Section 6.3(h) and (i) duly executed by an
executive officer of each of the Sellers (which shall have been delivered five
(5) days prior to the Closing Date pursuant to Section 6.3(h) and (i),
respectively);

 

2



--------------------------------------------------------------------------------

(vi) a statement of each of the Sellers in form and substance reasonably
satisfactory to the Purchaser that satisfies the Purchaser’s obligations under
Treasury Regulation § 1.1445-2(b) or (c), as applicable; and

 

(vii) such other documents, agreements, instruments, writings and certificates
as the Purchaser may reasonably request to effect the transactions contemplated
hereby, in form and substance reasonably satisfactory to the Purchaser.

 

(b) Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver to
the Sellers:

 

(i) the aggregate Per Share Purchase Price for the Shares, by delivery by wire
transfer of immediately available funds to an account designated by the Sellers
not later than two (2) Business Days prior to the Closing Date;

 

(ii) an executed certificate signed by an executive officer of the Purchaser
delivered pursuant to Section 6.2(c); and

 

(iii) such other documents, agreements, instruments, writings and certificates
as the Sellers may reasonably request to effect the transactions contemplated
hereby, in form and substance reasonably satisfactory to the Sellers.

 

ARTICLE II

PURCHASE PRICE

 

The purchase price per share for the Shares shall be equal to $15.00 (the “Per
Share Purchase Price”). The Per Share Purchase Price shall be adjusted to
reflect appropriately the effect of any forward or reverse stock split, stock
dividend (including any dividend or distribution of securities exercisable or
exchangeable for or convertible into Common Stock), cash or “in kind” dividend
(other than regular cash dividends in amounts which are not in excess of the
amounts previously paid by the Company), stock issuance or sale, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
similar change with respect to the Common Stock occurring or with a record date
on or after the date hereof and on or prior to the Closing.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

THE SELLERS

 

Simultaneously with the execution and delivery of this Agreement, the Sellers
shall deliver to the Purchaser a disclosure schedule with numbered sections
corresponding to the relevant sections in this Agreement (the “Seller Disclosure
Schedule”). VIG and VFIC severally but not jointly represent and warrant to the
Purchaser as follows:

 

Section 3.1 Organization. VIG is a corporation duly organized, validly existing
and in good standing under the Laws (as defined in Section 5.2) of the State of
Delaware. VFIC is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Illinois.

 

Section 3.2 Ownership of Shares. Except for VIG Liens with respect to the Shares
held by VIG (as defined in Section 5.6), which shall be released at or prior to
the Closing, the Sellers, as of the date hereof and at all times up to the
Closing shall, own and have good and valid title to the Shares free and clear of
all liens, claims, charges, encumbrances, security interests, mortgages,
pledges, options, assessments, licenses, buy/sell agreements, preferential
arrangements or other restrictions of any kind or nature whatsoever, including
any restriction or covenant with respect to, or condition governing, the use,
voting, transfer, receipt of income or other exercise of any attributes of, or
material benefits associated with, ownership (collectively, “Liens”). At the
Closing, the Sellers shall deliver to the Purchaser good and valid title to the
Shares free and clear of all Liens. VIG owns directly 1,045,600 shares of Common
Stock and VFIC owns directly 4,172,628 shares of Common Stock. The Shares
represent all equity interests owned, directly or indirectly, by the Sellers or
their affiliates in the Company or any of its Subsidiaries (as defined in
Section 3.5(a)). Except for VIG with respect to the VIG Liens, which shall be
released at or prior to the Closing, none of the Sellers is a party to any
agreement creating rights with respect to the Shares in any individual,
partnership, joint venture, trust, corporation, unincorporated entity or
Governmental Entity (as defined in Section 3.4(b)) (“Person”) and each of the
Sellers has the full power and legal right to sell, assign, transfer and deliver
the Shares. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, voting trust agreements,
proxies, calls or rights to subscribe of any character relating to the Shares
owned by any of the Sellers. None of the Sellers has received any notice of any
adverse claim to the ownership of any of the Shares and has no knowledge of any
facts that would reasonably be likely to give rise to any adverse claim to the
ownership of the Shares.

 

Section 3.3 Authorization; Validity of Agreements. Each of the Sellers has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by each of the Sellers and, assuming due
authorization, execution and delivery of this Agreement by each of the other
parties hereto, is a valid and binding obligation of each of the Sellers
enforceable against such Sellers in accordance with its terms.

 

4



--------------------------------------------------------------------------------

Section 3.4 No Violations; Consents and Approvals.

 

(a) Neither the execution, delivery and performance of this Agreement by the
Sellers nor the consummation by the Sellers of the transactions contemplated
hereby will (i) violate any provision of the certificate of incorporation or
bylaws of either of the Sellers, (ii) except as set forth in Section 3.4(a) of
the Seller Disclosure Schedule, result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, amendment, cancellation or acceleration)
under, any of the terms, conditions or provisions of any loan or credit
agreement, note, bond, mortgage, indenture, guarantee, other evidence of
indebtedness, lease, license, contract, agreement or other instrument or
obligation to which the Sellers or to the knowledge of the Sellers, the Company
or any of its Subsidiaries, is a party or (iii) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Sellers or the
Shares or any of the Sellers’ properties or assets, except in the case of the
preceding clauses (ii) and (iii), for those conflicts, breaches, violations,
defaults or accelerations that would not, individually or in the aggregate
(x) have, or be reasonably likely to have a material adverse effect on the
ability of the Sellers to (1) perform their obligations under this Agreement or
(2) consummate the transactions contemplated hereby or (y) reasonably be likely
to (1) adversely affect the attributes of, or material benefits associated with,
ownership of the Shares by the Purchaser (including dividend and voting rights)
at and following the Closing or (2) result in the Purchaser incurring a material
liability. No representation is being made with regard to any conflicts,
breaches, violations, defaults or accelerations which occur by reason of the
regulatory or legal status of the Purchaser, JCF or DSC or facts specifically
pertaining to any of them.

 

(b) Except as disclosed in Section 3.4(b) of the Seller Disclosure Schedule, no
filing or registration with, notification to, or authorization, consent,
approval or waiver of, any Governmental Entity (as defined below) is required in
connection with the execution, delivery and performance of this Agreement by the
Sellers or the consummation by the Sellers of the transactions contemplated
hereby. For the purposes of this Agreement, “Governmental Entity” shall mean any
(A) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature, (B) governmental or
quasi-governmental entity of any nature, including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, instrumentality, officer, official, representative, organization, taxing
authority or unit and any court or other tribunal (foreign, federal, state or
local), (C) Person, or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature, including the Department (as defined below),

 

5



--------------------------------------------------------------------------------

or (D) arbitrator or arbitration panel or similar person or body. For the
purposes of this Agreement, “Department” shall mean the Illinois Department of
Financial and Professional Regulation – Division of Insurance. No representation
is being made with regard to any filing or registration, notification,
authorization, consent, approval or waiver which is required by reason of the
regulatory or legal status of the Purchaser, JCF or DSC or facts specifically
pertaining to any of them.

 

Section 3.5 Agreements With the Company. Section 3.5 of the Seller Disclosure
Schedule sets forth a complete, accurate and current list of all material
contracts, commitments, arrangements, licenses, obligations, indentures, deeds
of trust or other instruments or agreements (each, a “Contract”) between the
Sellers or any of their affiliates (other than the Company and its
Subsidiaries), on the one hand, and the Company or any of its Subsidiaries (as
defined below), on the other hand (collectively the “Company Contracts”),
including any Contract pursuant to which the Sellers provide reinsurance to the
Company or any of its Subsidiaries (or vice versa), any related arrangement
pursuant to which the Sellers have collateralized (to the Company or its
Subsidiaries or to any third party) their obligations under such Contracts or
any Contract pursuant to which the Seller has authorized the Company or any of
its Subsidiaries to underwrite insurance on its behalf (or vice versa)
(collectively, the “Reinsurance Contracts”). The Sellers have previously
delivered to the Purchaser the Sellers’ forecasted Case and IBNR reserves for
the Reinsurance Contracts as of each quarter end in 2005. Each Company Contract
is a valid and binding obligation of the Sellers or their affiliates and, to the
knowledge of the Sellers, is a valid and binding obligation of the Company or
its Subsidiaries, as applicable, and is in full force and effect and enforceable
by the applicable Seller or its affiliates, on the one hand, and the Company or
its Subsidiaries, on the other hand, in accordance with its terms. Each of the
Sellers or their applicable affiliates has performed, and to the knowledge of
the Sellers, each of the Company and its Subsidiaries has performed, all
material obligations required to be performed by it under each Company Contract,
and there has been no breach or default or claim of default by it or, to its
knowledge, by the Company or any of its Subsidiaries, under any provision
thereof and no event has occurred which, with or without notice, the passage of
time or both, would constitute a breach or default by it, or, to its knowledge,
the Company or any of its Subsidiaries as applicable, under any provision
thereof or that would permit modification, acceleration or termination of any
Company Contract by any of the Sellers or their affiliates, on the one hand, or
the Company or any of its Subsidiaries, on the other hand, or any other party
thereto. Except as set forth in Section 3.5 of the Seller Disclosure Schedule,
the enforceability after the Closing by the Company or its Subsidiaries of the
Company Contracts shall not be adversely affected by the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and no notice to, or consent, approval or waiver is required
from any Person. From and after the Closing, the Registration Rights Agreement
shall be enforceable against the Company by the Purchaser and no notice to, or
consent or approval of any Person is required in order to effect the assignments

 

6



--------------------------------------------------------------------------------

of the Registration Rights Agreement pursuant to this Agreement. Complete,
accurate and current copies of each of the Company Contracts (including any
amendments and/or supplements thereto) set forth in Section 3.5 of the Seller
Disclosure Schedule have been delivered to the Purchaser by the Sellers. Neither
Seller has knowledge of any facts or circumstances that would reasonably be
likely to be the basis for any material Action (as defined in Section 3.6) by
the Sellers, or any of their Subsidiaries, on the one hand, against the Company
or any of its Subsidiaries, on the other hand, relating to or under any Company
Contract. As used in this Agreement, the term “Subsidiary” shall mean, with
respect to any Person, any corporation or other entity of which 50% or more of
the securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others performing similar
functions with respect to such entity is directly or indirectly owned by such
Person.

 

Section 3.6 Litigation. There is no suit, action, arbitration, proceeding or
investigation (each, an “Action”) which is pending or, to the knowledge of the
Sellers, threatened, against either of the Sellers or their respective
Subsidiaries or any of their respective assets, properties or businesses which
would, individually or in the aggregate have, or be reasonably likely to have a
material adverse effect on the ability of the Sellers to (a) perform their
obligations under this Agreement or (b) consummate the transactions contemplated
hereby.

 

Section 3.7 Disclosure. No statement in this Agreement, any schedule attached
hereto or certificate delivered pursuant hereto contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading.

 

Section 3.8 Brokers. Other than Sagent Advisors, the fees and expenses of which
shall be paid solely by the Sellers, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Sellers.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER

 

The Purchaser, and solely for the purposes of Section 4.3, JCF and DSC (each as
to itself only severally and not joint and several), represents and warrants to
the Sellers as follows:

 

Section 4.1 Organization. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.

 

7



--------------------------------------------------------------------------------

Section 4.2 Authorization; Validity of Agreement. The Purchaser has the
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized, and no other
proceedings on the part of the Purchaser are necessary to authorize the
execution and delivery of this Agreement by the Purchaser and the consummation
of the transactions contemplated hereby. This Agreement has been duly executed
and delivered by the Purchaser and, assuming due authorization, execution and
delivery of this Agreement by the Sellers, is a valid and binding obligation of
the Purchaser enforceable against it in accordance with its terms.

 

Section 4.3 No Violations; Consents and Approvals.

 

(a) Neither the execution, delivery and performance of this Agreement by the
Purchaser, JCF or DSC nor the consummation by the Purchaser, JCF or DSC of the
transactions contemplated hereby will (i) violate any provision of the
certificate of formation, limited liability company agreement, partnership
agreement, as the case may be, of the Purchaser, JCF or DSC (ii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any
material note, bond, mortgage, indenture, guarantee, other evidence of
indebtedness, license, lease, contract, agreement or other instrument or
obligation to which the Purchaser, JCF or DSC or any of its respective
Subsidiaries is a party or by which any of them or any of their assets may be
bound or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Purchaser, JCF or DSC, any of its respective
Subsidiaries or any of its respective properties or assets, except in the case
of the preceding clauses (ii) and (iii), for those conflicts, breaches,
violations, defaults or accelerations that would not, individually or in the
aggregate, have, or be reasonably likely to have a material adverse effect on
the ability of the Purchaser, JCF or DSC to (x) perform its obligations under
this Agreement or (y) consummate the transactions contemplated hereby. No
representation is being made with regard to any conflicts, breaches, violations,
defaults or accelerations which occur by reason of the regulatory or legal
status of the Sellers or the Company or facts specifically pertaining to any of
them.

 

(b) Except for (i) the filing with, and the written approval of the Department
in respect of, the Form A, Statement Regarding the Acquisition of, Control of a
Domestic Insurer with respect to the transactions contemplated hereby (the “Form
A Filing”), (ii) the filing of a Statement on Schedule 13D with the Securities
and Exchange Commission and any securities exchange on which the Company’s
securities are listed, (iii) the filing of a Form 3 with the SEC and any other
filings with the SEC as may be necessary or appropriate and (iv) the required
filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the

 

8



--------------------------------------------------------------------------------

“HSR Act”), no filing or registration with, notification to, or authorization,
consent, approval or waiver of, any Governmental Entity is required in
connection with the execution and delivery of this Agreement by the Purchaser,
JCF or DSC or the consummation by the Purchaser, JCF or DSC of the transactions
contemplated hereby, except for such consents, approvals, orders,
authorizations, notifications, registrations, declarations and filings the
failure of which to be obtained or made would not, individually or in the
aggregate, have, or be reasonably likely to have a material adverse effect on
the ability of the Purchaser, JCF or DSC to (x) perform its respective
obligations under this Agreement or (y) consummate the transactions contemplated
hereby. No representation is being made with regard to any filing or
registration, notification, authorization, consent, approval or waiver which is
required by reason of the regulatory or legal status of the Sellers or the
Company or facts specifically pertaining to any of them.

 

Section 4.4 Financing. Subject to the satisfaction, or waiver by the Purchaser,
of the conditions set forth in Section 6.1 and Section 6.3, the Purchaser will
have at the Closing sufficient funds available to pay the Purchase Price and to
satisfy and perform its obligations hereunder.

 

Section 4.5 Accredited Investor

 

(a) The Purchaser is acquiring the Shares to be acquired by it hereunder for its
own account, solely for the purpose of investment and not with a view toward, or
for sale in connection with, any distribution thereof, in violation of the
federal securities Laws or any applicable foreign or state securities Law.

 

(b) The Purchaser is an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act of 1933, as amended.

 

(c) The Purchaser understands that the acquisition of the Shares to be acquired
by it pursuant to the terms of this agreement involves substantial risk. The
Purchaser and its officers have experience as an investor in securities and
equity interests of companies such as the ones being transferred pursuant to
this Agreement and the Purchaser acknowledges that it can bear the economic risk
of its investment (which may be for an indefinite period) and has such knowledge
and experience in financial or business matters that the Purchaser is capable of
evaluating the merits and risks of its investment in the Shares to be acquired
by it pursuant to the transactions contemplated hereby.

 

Section 4.6 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Purchaser.

 

9



--------------------------------------------------------------------------------

Section 4.7 Information. Purchaser, JCF and DSC have sufficient experience in
business, financial and investment matters to be able to evaluate the risks
involved in the acquisition of the Shares and to make an informed investment
decision with respect to such acquisition, and further acknowledge that the
Sellers make no representation specifically regarding the value of the Shares.

 

ARTICLE V

COVENANTS

 

Section 5.1 Certain Agreements with Respect to the Company.

 

(a) During the period from the date hereof to the Closing Date, except (x) as
expressly permitted by this Agreement or (y) with the express written consent of
the Purchaser, the Sellers shall not, and shall cause each of their Subsidiaries
not to:

 

(i) acquire or hold any equity interest in the Company other than the Shares;

 

(ii) transfer (which term shall include, without limitation, any sale, gift,
pledge or other disposition), or consent to any transfer of (or enter into any
contract, option or other agreement or understanding with respect to any
transfer of), any or all of the Shares, or any interest therein;

 

(iii) grant any proxy, power-of-attorney or other authorization in or with
respect to the Shares or enter into any agreement relating to the Shares;

 

(iv) incur or suffer to be incurred any Lien on any of the Shares (other than
the VIG Liens, which shall be released at Closing);

 

(v) make any loan, advance or capital contributions to, or investments in, the
Company or its Subsidiaries;

 

(vi) cause, or seek to cause, the Company and its Subsidiaries to declare, pay
or make any regular or special cash dividends or other cash distributions with
respect to the Shares or any other capital stock of the Company;

 

(vii) agree or take any action, including by voting or giving a consent, to
amend the certificate of incorporation or the bylaws of the Company;

 

(viii) amend or terminate, waive any benefit under or exercise any registration
right under, or agree to amend, terminate, waive any benefit under or exercise
any registration right under, the Registration Rights Agreement;

 

10



--------------------------------------------------------------------------------

(ix) take any other action that would in any way restrict, limit or interfere
with the performance of its obligations pursuant to this Agreement; or

 

(x) agree or commit (including by voting the Shares) to do any of the foregoing.

 

(b) The Sellers shall use their reasonable best efforts to cause the
transactions contemplated hereby to be consummated as promptly as practicable
and to permit the Purchaser to realize the attributes of, and material benefits
associated with, ownership of the Shares, including dividend and voting rights;
without limiting the generality of the foregoing, prior to the Closing, the
Sellers shall not propose or consent to, and shall vote the Shares against, any
action that is intended, or could reasonably be expected, to materially impede
or delay, postpone or adversely affect the consummation of the transactions
contemplated hereby or could otherwise adversely affect the attributes of, or
material benefits associated with, ownership of the Shares by the Purchaser
(including dividend and voting rights) at and following the Closing.

 

Section 5.2 Consents and Approvals; Performance; Reasonable Best Efforts.

 

(a) The parties shall, and shall use their reasonable best efforts to cause
their affiliates (other than in the case of the Sellers with respect to the
Company and its Subsidiaries) to, cooperate with each other and shall use their
reasonable best efforts to (i) promptly prepare and to file all necessary
documentation, and to effect all applications, notices, petitions and filings,
with each Governmental Entity and each third party (other than a Governmental
Entity) that are necessary or advisable to consummate the transactions
contemplated hereby, including the purchase and sale of the Shares and
(ii) obtain as promptly as practicable (A) all Governmental Approvals (as
defined below), and (B) any permit, consent, approval, waiver or authorization
of such third parties that are necessary or advisable to consummate the
transactions contemplated hereby, including the purchase and sale of the Shares.
Notwithstanding the other provisions of this Agreement, none of the Purchaser,
DSC or JCF shall be obligated to take or refrain from taking, or to agree to
take or refrain from taking, any action or to suffer to exist any restriction,
limitation, condition or requirement that would, individually or in the
aggregate with all other such actions, restrictions, limitations, conditions or
requirements related thereto, reasonably be expected to result in (i) a material
negative effect on the business or the condition (financial or otherwise),
results of operations, operations, assets, properties or liabilities of (A) the
Purchaser or any of its respective affiliates, as the case may be, or (B) the
Company and its Subsidiaries, taken as a whole, including with respect to the
Company and its Subsidiaries, any limitation or restriction on the declaration
or payment of dividends, including with respect to the Shares; provided, that
notwithstanding the foregoing, in no event shall the Purchaser or any of its
affiliates be required to take any action (or

 

11



--------------------------------------------------------------------------------

refrain from taking any action) with respect to, or agree to the imposition of
any limitation or restriction on, any of JCF’s or DSC’s other investments,
(ii) a material negative effect on the benefits, taken as a whole, which the
Purchaser, DSC or JCF or any of their respective affiliates, as the case may be,
reasonably expected to derive from the consummation of the transactions
contemplated hereby, including the purchase and sale of the Shares, (iii) a
limitation on the ability of the Purchaser to vote (or act by written consent
with respect to) all or a portion of the Shares or (iv) any requirement that any
of the Purchaser, DSC or JCF or any of their respective affiliates make (or
become obligated to make whether through notice, lapse of time or otherwise) any
capital contribution to, or investment in, the Company or any of its
Subsidiaries (clauses (i), (ii), (iii) and (iv) shall each be referred to as a
“Material Negative Condition”). The parties and their respective directors and
officers shall use their reasonable best efforts to (x) file as promptly as
practicable, but in no event later than twenty (20) days after the date of this
Agreement, all required applications and documents in connection with obtaining
the Governmental Approvals (including as set forth in Section 5.2(c)) and shall
act reasonably and promptly thereafter in responding to additional requests and
comments in connection therewith and (y) obtain as promptly as practicable all
other consents, authorizations, approvals and waivers, including, if applicable,
after the Closing. “Governmental Approvals” shall mean all permits, licenses,
certificates, franchises, concessions, approvals, consents, ratifications,
permissions, clearances, confirmations, endorsements, waivers, certifications,
filings, franchises, notices, variances, rights, designations, ratings,
registrations, qualifications, authorizations or orders that are or have been
issued, granted, given or otherwise made available by or under the authority of
any Governmental Entity or pursuant to any Law. “Laws” shall mean applicable
laws (including common law), statutes, codes, rules, regulations, orders,
ordinances, judgments or decrees or other pronouncements having the effect of
law in the United States or any foreign country or any state, county, city or
other subdivision of any Governmental Entity.

 

(b) Each of the parties shall (i) subject to Laws relating to exchange of
information, consult with each of the other parties on all of the information
relating to such party and any of their respective affiliates that appears in
any filing made with, or written materials submitted to, any Governmental Entity
or any other third party in connection with the transactions contemplated
hereby, (ii) consult with each of the other parties with respect to the
obtaining of any Governmental Approvals and any permit, consent, approval,
waiver or authorization of a third party necessary or advisable to consummate
the transactions contemplated hereby and (iii) keep each of the other parties
apprised of the status of obtaining any Governmental Approvals and any permit,
consent, approval, waiver or authorization of a third party necessary or
advisable to consummate the transactions contemplated hereby. The party
responsible for any such action shall promptly deliver to the other party
evidence of the filing or making of all applications, filings, registrations,
notifications, permits, consents, approvals, waivers and authorizations relating
thereto, and any supplement, amendment or item of additional information in
connection therewith, except for documents filed or submitted on a confidential
basis with a Governmental Entity.

 

12



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, as soon as practicable
after the date hereof, (i) but in no event later than twenty (20) days following
the date hereof, the Purchaser and, to the extent applicable, JCF and DSC shall
submit a Form A Filing to the Department, (ii) the Sellers and their affiliates
shall make all filings contemplated by Section 3.4(b) of the Seller Disclosure
Schedule and (iii) the Purchaser and, to the extent applicable, JCF and DSC
shall make the required filings under the HSR Act with the Federal Trade
Commission and the Department of Justice. The parties shall promptly make any
and all other filings and submissions of information with the Department and
other Governmental Entities that are reasonably requested by the Department and
other Governmental Entities in order to obtain the Governmental Approvals
required by the Department and other Governmental Entities to consummate the
transactions contemplated hereby. The Sellers agree to furnish the Purchaser
with such necessary information and reasonable assistance as may be reasonably
requested in connection with the preparation by the Purchaser of the Form A
Filing and other filings or submissions (including, if requested by the
Purchaser, by participating in telephonic or in-person meetings with the
Department or any other Governmental Entity).

 

(d) Each of the parties shall, upon request, furnish each other with all
information concerning themselves and their affiliates, and such other matters
as may be reasonably necessary in connection with any statement, filing, notice
or application made by or on behalf of the Purchaser, the Sellers, the Company,
DSC or JCF or any of their respective affiliates to any Governmental Entity in
connection with the transactions contemplated hereby, including the purchase and
sale of the Shares, except to the extent that such information would be, or
relates to information that would be, filed under a bona fide claim of
confidentiality.

 

(e) Each of the parties shall (i) promptly advise each other party upon
receiving any communication from any Governmental Entity or third party whose
permit, consent, approval, waiver or authorization is required for consummation
of the transactions contemplated hereby, including the purchase and sale of the
Shares that causes such party to reasonably believe that there is a reasonable
likelihood that any requisite permit, consent, approval, waiver or authorization
of a Governmental Entity or third party will not be obtained or that the receipt
of any such permit, consent, approval, waiver or authorization will be
materially delayed and (ii) supply each other party with copies of all
correspondence between such party or any of its representatives and Governmental
Entities with respect to Governmental Approvals within two (2) Business Days of
sending or receipt.

 

13



--------------------------------------------------------------------------------

(f) Each of the parties shall perform all acts to be performed by it pursuant to
this Agreement and shall refrain from taking or omitting to take any action that
would violate or cause to remain unfilled its covenants, obligations or
agreements or breach its representations and warranties hereunder or render them
inaccurate in any material respect as of the date of this Agreement or the
Closing Date or that in any way would prevent or materially adversely affect the
consummation of the transactions contemplated hereby. Subject to the limitations
contained elsewhere in this Section 5.2, each of the parties shall use its
reasonable best efforts to satisfy or cause to be satisfied all of the
conditions to the obligations of the other parties set forth in Sections 6.2 and
6.3, respectively, and shall do all such further acts and things, as such either
party may reasonably request for the purpose of carrying out the intent of this
Agreement and transactions contemplated hereby.

 

Section 5.3 Acquisition Proposals. The Sellers shall not, and shall cause their
Subsidiaries and each of their respective directors, officers, employees,
agents, consultants, advisors or other representatives, including legal counsel
and accountants (collectively, “Representatives”) not to, directly or
indirectly, (x) solicit, initiate, knowingly encourage or knowingly facilitate
(including by way of furnishing information) any inquiries or the making or
submission of any proposal that constitutes, or may reasonably be expected to
lead to, an Acquisition Proposal (as defined below), (y) participate or engage
in discussions or negotiations with, or disclose any non public information or
data relating to the Shares, the Company or its Subsidiaries or any of the
Company Contracts to any Person that has made an Acquisition Proposal or to any
Person in contemplation of an Acquisition Proposal, or (z) accept an Acquisition
Proposal or enter into any agreement or agreement in principle providing for or
relating to an Acquisition Proposal or enter into any agreement or agreement in
principle requiring the Sellers to, or which contemplates that the Sellers
shall, abandon, terminate or fail to consummate the transactions contemplated
hereby. Concurrently with execution of this Agreement, the Sellers shall, and
shall cause their respective Representatives to, immediately cease any existing
discussions or negotiations, if any, with any Persons conducted heretofore with
respect to any Acquisition Proposal and request the return or destruction of any
confidential information concerning the Company and it Subsidiaries that has
been provided to any such Person in connection therewith. The Sellers shall
notify the Purchaser (and provide all details reasonably requested by the
Purchaser) promptly, but in any event within seventy-two (72) hours, if the
Sellers or any of their affiliates receives any Acquisition Proposal. For the
purposes of this Agreement, “Acquisition Proposal” shall mean any inquiry,
proposal or offer from any Person (other than the Purchaser or any of its
affiliates) concerning any sale, transfer, lease, assignment, pledge,
hypothecation or other disposition of any or all of the Shares or any other
capital stock or other equity interests of the Company, including any single or
multi-step transaction or series of related transactions.

 

14



--------------------------------------------------------------------------------

Section 5.4 Agreements with the Company.

 

(a) The Sellers shall not, without the prior written consent of the Purchaser,
extend, modify, terminate or renew (or take any action to cause the Company to
extend, modify, terminate or renew) any Company Contract (including any
Reinsurance Contract, except as expressly set forth in clause (b) below), or
enter (or agree to enter) into any Contract which would have been a Company
Contract had such Contract been in existence on the date hereof.

 

(b) The Sellers shall maintain and renew each Reinsurance Contract for a period
of one (1) year following the Closing on the terms currently in force, unless
such Reinsurance Contract is earlier terminated by the Company in accordance
with the terms of such Reinsurance Contract following the Closing; provided,
that the arrangements under each such Reinsurance Contract shall continue in all
material respects in a manner consistent with past practice and any unilateral
action by the Sellers shall not be considered in determining whether
arrangements under such Reinsurance Contract continue in all material respects
in a manner consistent with past practice.

 

(c) At the Closing, the Sellers shall assign and transfer to the Purchaser all
rights of the Sellers under the Registration Rights Agreement, dated May 27,
2004 between the Sellers, on the one hand, and the Company, on the other hand
(the “Registration Rights Agreement”).

 

Section 5.5 Acquisition of Other Shares Prior to Closing. If prior to Closing,
the Purchaser, JCF or DSC enter into an agreement to acquire, or commence a
tender offer to acquire (which is in fact consummated), all of the Common Stock
of the Company not held by the Sellers (the “Other Shares”) then, in the event
that such acquisition is subsequently consummated (whether before or after the
Closing), the Purchaser shall pay to the Sellers, at the time of the
consummation of the purchase of the Other Shares, an amount equal to (i) one
half of the excess of the per share price paid for the Other Shares over the Per
Share Purchase Price, multiplied by (ii) the number of Shares.

 

Section 5.6 Release of Liens. At or prior to the Closing, in connection with the
foregoing and with respect to any Liens of any kind on any of the Shares
pursuant to the VIG Credit Agreement (as defined below) (the “VIG Liens”), the
Sellers shall take all necessary action to negotiate and enter into appropriate
agreements with First Commercial Bank to obtain the release of all such Liens in
connection with VIG’s credit agreement (the “VIG Credit Agreement”), dated
September 30, 2004 with First Commercial Bank (collectively, the “Release of
Liens”) and shall deliver to the Purchaser evidence in form and substance
reasonably satisfactory to the Purchaser of the Release of Liens. To the extent
applicable, such evidence shall include the delivery of Uniform Commercial Code
financing UCC-3 collateral change statements, discharges or other appropriate
termination statements, recordings and other actions that the Purchaser deems
necessary or advisable. For the

 

15



--------------------------------------------------------------------------------

avoidance of doubt, the Sellers’ obligations pursuant to this Section 5.6 shall
include, if necessary, the payment at or prior to the Closing by Sellers in full
of any and all outstanding indebtedness and other amounts due under the VIG
Credit Agreement.

 

Section 5.7 Notification of Certain Matters. From the date hereof through the
Closing, the Sellers shall give prompt written notice to the Purchaser and the
Purchaser shall give prompt written notice to the Sellers of (a) the occurrence,
or failure to occur, of any event which occurrence or failure would be
reasonably likely to cause any of the Sellers’ or the Purchaser’s respective
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect and (b) any material failure of the Sellers
or the Purchaser to comply with or satisfy any of their or its respective
covenants, conditions or agreements to be complied with or satisfied by them
under this Agreement; provided, however, that such disclosure shall not be
deemed to cure any breach of a representation, warranty, covenant or agreement,
or to satisfy any condition.

 

Section 5.8 Press Releases and Public Announcements. No party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other party; provided, however, that any party may make any disclosure it
believes in good faith is required by applicable Law (including, without
limitation, the Form A Filing with the Department and any requirement to file a
Form 8-K or Statement on Schedule 13D with the Securities and Exchange
Commission and any securities exchange on which the Company’s securities are
listed) or any listing or trading agreement concerning its publicly-traded
securities. In the case of any such public disclosure (other than the filing of
the Form A Filing with the Department and a Form 8-K or Statement on Schedule
13D with the Securities and Exchange Commission and any securities exchange on
which the Company’s securities are listed), the disclosing party shall, prior to
making such disclosure, use its reasonable best efforts to advise the other
party as promptly as practicable, allow the other party reasonable time to
comment on such disclosure and consider the views of the other party in respect
of such disclosure, all unless impracticable.

 

Section 5.9 Further Assurances. At any time and from time to time after the
Closing Date, the parties hereto shall (a) furnish upon reasonable request to
each other such further assurances, information, documents, instruments of
transfer or assignment, files and books and records, (b) promptly execute,
acknowledge, and deliver any such further assurances, documents, instruments of
transfer or assignment, files and books and records and (c) do all such further
acts and things, as such other party may reasonably request for the purpose of
carrying out the intent of this Agreement and transactions contemplated hereby.

 

16



--------------------------------------------------------------------------------

Section 5.10 Confidentiality.

 

(a) Each of the parties hereto shall hold and shall cause their respective
affiliates to hold, and shall each cause their respective past, present and
future Representatives to hold, in confidence and not disclose or release
without the prior written consent of the party to which such Confidential
Information (as defined below) belongs, any and all Confidential Information of
the other parties; provided, that any party may disclose, or may permit
disclosure of, Confidential Information (i) to its Representatives who have a
need to know such information and are informed of their obligation to hold such
information confidential to the same extent as is applicable to the parties
hereto and in respect of whose failure to comply with such obligations such
disclosing party will be responsible or (ii) if a party hereto, its affiliates
or its Representatives are compelled to disclose any such Confidential
Information by judicial or administrative process or, in its reasonable
judgment, by other requirements of Law (including without limitation the Form A
Filing with the Department and any requirement to file a Form 8-K or Statement
on Schedule 13D with the Securities and Exchange Commission and any securities
exchange on which the Company’s securities are listed). Notwithstanding the
foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii) above (except for the
matters set forth in the parenthetical contained in clause (ii) above), the
applicable parties, as the case may be, shall promptly notify the other relevant
parties of the existence of such request or demand and shall provide such other
parties a reasonable opportunity to seek an appropriate protective order or
other remedy, which both parties will cooperate in obtaining (each at their own
expense). For the purposes of this Agreement, “Confidential Information” shall
mean all proprietary technical, economic, environmental, operational, financial
and/or other business information or material of one party which, prior to the
Closing Date, has been disclosed by any such party in written, oral (including
by recording), electronic or visual form to, or otherwise has come into the
possession of, any other party (except, in each case, to the extent that such
information can be shown to have been (1) in the public domain through no fault
of any other such party or its affiliates, (2) lawfully acquired from other
sources by any other such party or its affiliates to which it was furnished or
(3) developed by or for any other such party without reference to the
Confidential Information; provided, however, in the case of subclause (2) that
such sources did not provide such information in breach of any confidentiality
or other legal obligations of which the receiving party had knowledge).

 

ARTICLE VI

CONDITIONS

 

Section 6.1 Conditions to Each Party’s Obligation. The respective obligation of
each party to effect the transactions contemplated hereby shall be subject to
the satisfaction or, to the extent permitted by applicable Law, waiver at or
prior to the Closing of each of the following conditions:

 

(a) no statute, rule, order, decree or regulation shall have been enacted or
promulgated by any Governmental Entity of competent jurisdiction which prohibits
the transactions contemplated hereby or makes such transactions illegal;

 

17



--------------------------------------------------------------------------------

(b) all Governmental Approvals which are necessary for the consummation of the
transactions contemplated hereby shall have been filed, have occurred or have
been obtained and all such Governmental Approvals shall be in full force and
effect (other than the expiration of the applicable waiting period under the HSR
Act that is addressed in Section 6.1(c));

 

(c) the waiting period (and any extension thereof) applicable to the
transactions contemplated hereby under the HSR Act or any other applicable
competition, merger control, antitrust or similar Law shall have been terminated
or shall have expired; and

 

(d) there shall be no order, writ, judgment, injunction, decree, stipulation,
determination, or award entered and in effect precluding, restraining, enjoining
or prohibiting consummation of the transactions contemplated hereby and there
shall not be pending any suit, action, proceeding or investigation by a
Governmental Entity seeking to restrain, enjoin or prohibit the transactions
contemplated hereby.

 

Section 6.2 Conditions to the Obligation of the Sellers. The obligation of the
Sellers to effect the transactions contemplated hereby is further subject to the
satisfaction or, to the extent permitted by applicable Law, waiver at or prior
to the Closing of the following conditions:

 

(a) the representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof and as of the Closing Date as though
made on the Closing Date (without regard to materiality qualifiers contained
therein), except (i) to the extent such representations and warranties expressly
speak as of an earlier date, in which case as of such earlier date and (ii) for
those failures to be true and correct that would not, individually or in the
aggregate, have, or be reasonably likely to (x) have a material adverse effect
on the ability of the Purchaser to (1) perform their obligations under this
Agreement or (2) consummate the transactions contemplated hereby or (y) result
in the Sellers incurring a material liability;

 

(b) the Purchaser, JCF and DSC shall have performed in all material respects
each of its respective agreements and covenants contained in or contemplated by
this Agreement that are required to be performed by it at or prior to the
Closing pursuant to the terms hereof; and

 

(c) each of the Sellers shall have received a certificate signed by an executive
officer of the Purchaser, dated the Closing Date, to the effect that, to such
executive officer’s knowledge, the conditions set forth in Sections 6.2(a) and
6.2(b) hereof have been satisfied.

 

18



--------------------------------------------------------------------------------

Section 6.3 Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to effect the transactions contemplated hereby is further subject to
the satisfaction or, to the extent permitted by applicable Law, waiver at or
prior to the Closing of the following conditions:

 

(a) the representations and warranties of the Sellers contained herein shall be
true and correct as of the date hereof and as of the Closing Date as though made
on the Closing Date (without regard to materiality qualifiers contained
therein), except (i) to the extent such representations and warranties expressly
speak as of an earlier date, in which case as of such earlier date and (ii) for
those failures to be true and correct that would not, individually or in the
aggregate have, or be reasonably likely to (A) have a material adverse effect on
(x) the ability of the Sellers to (1) perform its obligations under this
Agreement or (2) consummate the transactions contemplated hereby or (y) the
attributes of, or material benefits associated with, ownership of the Shares by
the Purchaser (including dividend and voting rights) at and following the
Closing or (B) result in the Purchaser incurring a material liability;

 

(b) the Sellers shall have performed in all material respects each of its
agreements and covenants contained in or contemplated by this Agreement that are
required to be performed by it at or prior to the Closing pursuant to the terms
hereof;

 

(c) neither the Sellers nor the Company nor any of their respective affiliates
shall have taken any action which (i) has the effect of prohibiting the
Purchaser from acquiring all of the Shares or (ii) could reasonably be likely to
adversely affect any attributes of, or material benefits associated with, the
Purchaser’s ownership of the Shares (including dividend and voting rights);
provided, however, that in the event of the occurrence of any action with
respect to any matter described in clause (ii) above, this condition shall be
deemed to have been automatically waived by the Purchaser for the limited
purposes of such action if the Purchaser has not terminated this Agreement under
Section 7.1(f) on or before the date that is ten (10) Business Days from the
date that the Purchaser received written notice from the Sellers of such action;

 

(d) the Purchaser shall have received a separate certificate signed by an
executive officer each of the Sellers, dated the Closing Date, to the effect
that the conditions set forth in Sections 6.3(a), 6.3(b), 6.3(c), 6.3(e),
6.3(g), 6.3(h), 6.3(i) and 6.3(j) hereof have been satisfied;

 

(e) the Sellers shall deliver evidence in form and substance reasonably
satisfactory to the Purchaser that the Release of Liens has occurred including,
without limitation, the delivery of Uniform Commercial Code financing UCC-3
collateral change statements, discharges or other appropriate termination
statements, recordings and other actions that the Purchaser deems necessary or
advisable;

 

19



--------------------------------------------------------------------------------

(f) no Governmental Approval that is necessary for the consummation of the
transactions contemplated hereby shall contain a Material Negative Condition;
provided, however, that, without limiting the Purchaser’s rights under this
condition with respect to any of clauses 5.2(a)(i), (iii) and (iv), the
Purchaser’s right to invoke the condition as it solely relates to any action,
limitation, condition or restriction of the type described in Section 5.2(a)(ii)
shall expire on the next Business Day following the date that is one-hundred
twenty (120) days following the date of this Agreement;

 

(g) the capital and surplus of VFIC set forth in its latest quarterly statement
on file with or submitted to the Department as of the business day immediately
preceding the Closing Date shall not be less than $90,000,000;

 

(h) the gross amounts owed as of the most recent quarter-end prior to the
Closing Date for which such data is available (which in any event shall be for
the most recent quarter then ended if the Closing Date occurs on or after
forty-five (45) days following the end of the most recent quarter then ended) by
the Sellers and their affiliates to the Company and its affiliates pursuant to
the Reinsurance Contracts (the “Closing Date Gross Amount”) shall at the Closing
in no event exceed the amounts stated in the information previously provided by
the Sellers to the Purchaser; provided, that five (5) Business Days prior to the
Closing Date the Sellers shall deliver to the Purchaser a statement of the such
Closing Date Gross Amount and, to the extent such Closing Date Gross Amount
exceeds the amounts stated in the information previously provided by the Sellers
to the Purchaser, the Sellers shall have ten (10) Business Days to cure such
excess amounts;

 

(i) at the Closing Date:

 

(A) the amount equal to (x) the Closing Date Gross Amount less (y) the amounts
on deposit in the security fund (the “Deposit Amount”) as of the Closing Date
securing the obligations of the Seller to the Company under the Reinsurance
Agreements pursuant to the Security Fund Agreement, dated September 3, 2004 (or
any successor thereto) (such resulting amount, the “Closing Date Net Amount”),

 

shall be not more than

 

(B) the amount equal to 2/3 multiplied by (x) the gross amounts stated in the
information previously provided by the Sellers to the Purchaser as of
December 31, 2004 less (y) the Deposit Amount as of December 31, 2004; provided
that five (5) Business Days prior to the Closing Date the Sellers shall deliver
to the Purchaser a statement of the Closing Date Net Amount and to the

 

20



--------------------------------------------------------------------------------

extent the Closing Date Net Amount exceeds the Closing Date Target Net Amount,
the Sellers shall have ten (10) Business Days to cure such excess amounts;

 

(j) (x) neither VFIC nor any of its business, operations, assets or contractual
arrangements is subject (whether through notice, lapse of time or otherwise) to
(i) a plan of supervision or monitorship or (ii) an order of rehabilitation,
receivership or liquidation, in each case, by the Department or other
Governmental Entity and (y) neither of the Sellers nor any of their respective
subsidiaries has commenced or have filed a petition with respect to, or is
reasonably expected to commence or file a petition to, in each case, whether
voluntary or involuntary, any liquidation, receivership, rehabilitation,
bankruptcy, winding-up, dissolution or similar proceeding under applicable law;
and

 

(k) the Sellers shall have delivered, or have caused to be delivered, to the
Purchaser, as applicable, all of the items set forth in Section 1.3(a).

 

Section 6.4 Frustration of Closing Conditions. None of the parties may rely on
the failure of any condition set forth in this Article VI to be satisfied if
such failure was caused by the failure of such party to act in good faith or to
use its reasonable best efforts to cause the Closing to occur.

 

ARTICLE VII

TERMINATION

 

Section 7.1 Termination. Notwithstanding anything herein to the contrary, this
Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time before the Closing occurs:

 

(a) by the mutual written consent of each of the Purchaser and the Sellers;

 

(b) by either the Sellers or the Purchaser, if any Governmental Entity shall
have issued a statute, order, decree or regulation or taken any other action
(which statute, order, decree, regulation or other action the parties hereto
shall use their reasonable commercial efforts to lift), in each case permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby or making the transactions contemplated hereby illegal and such statute,
order, decree, regulation or other action shall have become final and
non-appealable;

 

(c) by written notice of the Purchaser, if the Sellers breach or fail to perform
in any material respect any of their representations, warranties or covenants
contained in this Agreement, which breach or failure to perform (i) would or
would reasonably be expected to give rise to the failure of a condition set
forth in Section 6.1 or 6.3, and (ii) cannot be or has not been cured within
thirty (30) days after the giving of written notice to the Sellers of such
breach;

 

21



--------------------------------------------------------------------------------

(d) by written notice of the Sellers, if the Purchaser breaches or fails to
perform in any material respect any of its representations, warranties or
covenants contained in this Agreement, which breach or failure to perform
(i) would or would reasonably be expected to give rise to the failure of a
condition set forth in Section 6.1 or 6.2, and (ii) cannot be or has not been
cured within thirty (30) days after the giving of written notice to the
Purchaser of such breach;

 

(e) by written notice of either the Sellers or the Purchaser if the Closing
shall not have occurred on or prior to December 12, 2005 (the “Outside Date”);
provided, further, that the right to terminate this Agreement under this
Section 7.1(e) shall not be available to a party hereto, if such party hereto
has failed to perform in all material respects its obligations under this
Agreement and such failure has been the cause of, or results in, the failure of
the Closing to occur on or before the Outside Date;

 

(f) by the Purchaser if the Sellers or the Company, or any of their respective
affiliates have taken any action, which action could reasonably be likely to
adversely affect any attributes of, or material benefits associated with the
Purchaser’s ownership of the Shares; provided, that the Purchaser’s ability to
exercise its termination rights pursuant to this Section 7.1(f) due to any such
specific action shall expire (for the limited purpose of such action) if the
Purchaser has not exercised its termination right hereunder on or prior to the
date that is ten (10) Business Days from the date the Purchaser received written
notice from the Sellers of the occurrence of such action; or

 

(g) By written notice of the Purchaser, in the event that the Department
notifies the Purchaser, at any time that on or prior to the date that is
one-hundred twenty (120) days following the date of this Agreement, in writing
(specifically detailing any action, limitation, condition or restriction) that
as a requirement of approving the Form A Filing it will impose or require a
Material Negative Condition of the type described in Section 5.2(a)(ii) in the
approval order with respect to the Form A Filing; provided, that the Purchaser’s
ability to exercise its termination rights pursuant to this Section 7.1(g) due
to any such action, limitation, condition or restriction shall expire on the
date that is the next Business Day following the date that is one hundred twenty
(120) days following the date of this Agreement; provided, further, that nothing
in this Section 7.1(g) shall in any way limit the Purchaser’s rights under the
conditions set forth in Section 6.3(f) with respect to any of clauses 5.2(a)(i),
(iii) and (iv) whether prior to or after such date.

 

Section 7.2 Effect of Termination. In the event of termination of this Agreement
as provided in Section 7.1 hereof, written notice thereof shall forthwith be
given to the other party specifying the provision hereof pursuant to which

 

22



--------------------------------------------------------------------------------

such termination is made, and this Agreement shall forthwith become null and
void, and there shall be no liability on the part of the Purchaser or the
Sellers, except that such termination shall not limit a party’s liability with
respect to any breach or violation of any representation, warranty, covenant,
agreement or obligation occurring prior to the time of such termination;
provided, that the agreements contained in Section 5.8, Section 5.10, this
Article VII and Article VIII hereof shall survive the termination of this
Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1 Survival.

 

(a) All of the representations and warranties contained in this Agreement or on
any schedule hereto shall survive the Closing until the first anniversary after
the Closing; provided, that the representations and warranties contained in
Section 3.2 (Ownership of Shares), Section 3.3 (Authorization; Validity of
Agreements) and Section 3.8 (Brokers) shall survive the Closing indefinitely.

 

(b) All of the covenants, agreements, undertakings and obligations of the
parties contained in this Agreement shall survive until fully performed or
fulfilled in accordance with their terms (unless earlier terminated as provided
in Section 7.2), unless non-compliance with such covenants, agreements,
undertakings or obligations is waived in writing by the party entitled to such
performance.

 

Section 8.2 Indemnification.

 

(a) VIG agrees to indemnify and hold harmless Purchaser and each of its
respective directors, officers, employees, members, affiliates and agents from
and against any and all costs, expenses (including reasonable attorneys’ fees
and expenses), judgments, fines, penalties, claims, losses, damages and
assessments arising out of or in connection with a breach or non-fulfillment by
either VIG or VFIC of any of their representations, warranties, covenants,
obligations, or agreements under this Agreement or any certificate of VIG or
VFIC, in each case delivered to the Purchaser pursuant to Section 6.3(d). VFIC
agrees to indemnify and hold harmless Purchaser and each of its respective
directors, officers, employees, affiliates and agents from and against any and
all costs, expenses (including reasonable attorneys’ fees and expenses),
judgments, fines, penalties, claims, losses, damages and assessments arising out
of or in connection with a breach or non-fulfillment by VFIC of any of its
representations, warranties, covenants, obligations or agreements under this
Agreement or any certificate of VFIC delivered to the Purchaser pursuant to
Section 6.3(d).

 

(b) The Purchaser agrees to indemnify and hold harmless the Sellers and each of
their respective directors, officers, employees, affiliates and agents

 

23



--------------------------------------------------------------------------------

from and against any and all costs, expenses (including reasonable attorneys’
fees and expenses), judgments, fines, penalties, claims, losses, damages and
assessments arising out of or in connection with a breach or non-fullfilment by
the Purchaser of any of its representations, warranties, covenants, obligations
or agreements under this Agreement or any certificate of the Purchaser delivered
to the Sellers pursuant to Section 6.2(c).

 

(c) It is understood by each of the parties hereto that, following the Closing,
neither JCF nor DSC shall have any liability (whether for indemnification or
otherwise) to the Sellers or to any of their affiliates by reason of, or under,
this Agreement or the transactions contemplated hereby.

 

Section 8.3 Amendment; Waiver.

 

(a) This Agreement may not be amended or modified by the parties except by an
instrument in writing signed on behalf of each of the parties hereto.

 

(b) At any time prior to the Closing, the parties may (i) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (ii) waive any inaccuracies in the representations and warranties of the
other parties contained herein or in any document, certificate or writing
delivered pursuant hereto or (iii) waive compliance with any of the agreements,
covenants or conditions of the other parties hereto contained herein. Any
agreement on the part of any party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

 

Section 8.4 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be paid by the party incurring such expenses. In the event of the
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by any other party.

 

Section 8.5 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand or (c) the expiration of five
(5) Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid, addressed at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

  (i) if to the Sellers:

 

Vesta Insurance Group, Inc.

P.O. Box 43360

3760 River Run Road

Birmingham, Alabama 35243

Facsimile: (205) 970-7016

Attn: John W. McCullough, Esq.

 

24



--------------------------------------------------------------------------------

with a copy to:

 

Balch & Bingham LLP

1901 Sixth Avenue North

Birmingham, Alabama 35203

Facsimile: (205) 226-8799

Attention: James F. Hughey, Jr., Esq.

 

  (ii) if to the Purchaser, to:

 

New Affirmative LLC

 

c/o J.C. Flowers I LP

717 Fifth Avenue, 26th Floor

New York, NY 10022

Telephone: (212) 404-6808

Facsimile: (646) 304-6424

Attention: Avshalom Kalichstein

 

DSC AFFM, LLC

900 N. Michigan, 19th Floor

Chicago, IL 60611

Telephone: (312) 915-2845

Facsimile: (312) 915-2487

Attention: Mike Ryan

 

with a copy to:

 

DSC AFFM, LLC

153 East 53rd Street, 26th Floor

New York, New York 10022

Telephone: (212) 521-5129

Facsimile: (212) 521-5127

Attention: Gary Katz

 

25



--------------------------------------------------------------------------------

and with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Telephone: (212) 735-3000

Facsimile: (212) 735-2000

Attention:  Lou R. Kling, Esq.

                  Thomas W. Greenberg, Esq.

 

  (iii) if to JCF:

 

J.C. Flowers I LP

717 Fifth Avenue, 26th Floor

New York, New York 10022

Telephone: (212) 404-6808

Facsimile: (646) 304-6424

Attention: Avshalom Kalichstein

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Telephone: (212) 735-3000

Facsimile: (212) 735-2000

Attention:  Lou R. Kling, Esq.

                  Thomas W. Greenberg, Esq.

 

  (iv) if to DSC:

 

Delaware Street Capital Master Fund, L.P.

c/o DSC Advisors, L.P.

Chicago, IL 60611

Telephone: (312) 915-2845

Facsimile: (312) 915-2487

Attention: Mike Ryan

 

26



--------------------------------------------------------------------------------

with a copy to:

 

Delaware Street Capital Master Fund, L.P.

c/o DSC Advisors, L.P.

153 East 53rd Street, 26th Floor

New York, New York 10022

Telephone: (212) 521-5129

Facsimile: (212) 521-5127

Attention: Gary Katz

 

and a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Telephone: (212) 735-3000

Facsimile: (212) 735-2000

Attention: Lou R. Kling, Esq.

                   Thomas W. Greenberg, Esq.

 

Section 8.6 Interpretation; Seller Obligations.

 

(a) For purposes of this Agreement, words in the singular shall be held to
include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires. Whenever the words “include,”
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.” The terms “hereof,” “herein” and
“hereto” shall be interpreted to refer to this Agreement in its entirety and to
all of the Schedules and not to any particular provision, unless otherwise
stated. The term “affiliate” when used in this Agreement shall have the meaning
ascribed to it in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended. The term “knowledge” when used with respect to the Sellers shall mean
the actual knowledge, without any requirement of due inquiry, of Norman W. Gayle
III, Donald W. Thornton, Hopson B. Nance, John W. McCullough, Art Gonzalez, and
David Lacefield. The phrase “beneficial ownership” and words of similar import
when used in this Agreement shall have the meaning ascribed to it in Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

 

(b) VIG shall be jointly and severally liable for its and VFIC’s obligations
under this Agreement. VFIC shall be liable for its obligations under this
Agreement. In the event that any party receives any notice or waiver from either
of the Sellers, such notice or waiver shall be deemed to be binding on each of
the Sellers.

 

Section 8.7 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

27



--------------------------------------------------------------------------------

Section 8.8 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement.

 

Section 8.9 Entire Agreement. This Agreement, the Seller Disclosure Schedule,
the Confidentiality Agreement, dated as of June 3, 2005, by and among the
Sellers, Delaware Street Capital, LLC and JCF, any schedules and any other
writing signed by the parties in connection herewith constitute the entire
agreement, and supersede all prior agreements and understandings (written and
oral), among the parties with respect to the subject matter hereof.

 

Section 8.10 No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights, and this Agreement does not
confer any such rights, upon any other Person other than any Person entitled to
indemnity under Section 8.2.

 

Section 8.11 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

Section 8.12 Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

 

Section 8.13 Governing Law. This Agreement, and any disputes arising hereunder
or controversies related hereto, shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws,
of the State of Delaware; provided, that the submission and approval of the Form
A Filing shall be governed by the Illinois Insurance Code.

 

Section 8.14 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably submit in any action, suit or proceeding arising out of this
Agreement or any of the transactions contemplated hereby to the exclusive
jurisdiction of the state and federal courts located in Cook County, Illinois,
for any action or proceeding arising under or relating to this Agreement. The
parties hereto waive any and all objections to the laying of venue of any such
litigation in such jurisdiction and agree not to plead or claim in any such
litigation that such litigation has been brought in an inconvenient forum.

 

28



--------------------------------------------------------------------------------

Section 8.15 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement, or the transactions contemplated hereby. Each party
certifies and acknowledges that (a) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, (b) each
such party understands and has considered the implications of this waiver,
(c) each such party makes this waiver voluntarily and (d) each such party has
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 8.15.

 

Section 8.16 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by either of the parties hereto
(whether by operation of Law or otherwise) without the prior written consent of
the other party; provided, that the Purchaser shall have the right without
obtaining the consent of the Sellers (a) to assign its rights and obligations
under this Agreement to any affiliate of the Purchaser or (b) collaterally
assign (or grant a security interest in), in whole or in part, this Agreement;
provided, further, that nothing herein shall relieve the Purchaser, JCF or DSC
of their respective obligations hereunder unless a novation in writing is
provided by the Sellers. Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of and be enforceable by, the parties and
their respective successors and assigns, and the provisions of this Agreement
are not intended to confer upon any Person other than the parties hereto and
their respective successors and assigns any rights or remedies hereunder.

 

[Remainder of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective officers thereunto duly authorized as of the date first written
above.

 

NEW AFFIRMATIVE LLC By:  

/s/ Michael J. Ryan

--------------------------------------------------------------------------------

Name:   Michael J. Ryan Title:   Authorized Person By:  

/s/ Avshalom Kalichstein

--------------------------------------------------------------------------------

Name:   Avshalom Kalichstein Title:   Authorized Person VESTA INSURANCE GROUP,
INC. By:  

/s/ Norman W. Gayle, III

--------------------------------------------------------------------------------

Name:   Norman W. Gayle, III Title:   President and Chief     Executive Officer
VESTA FIRE INSURANCE CORPORATION By:  

/s/ David Lacefield

--------------------------------------------------------------------------------

Name:   David Lacefield Title:   President J.C. FLOWERS I LP By:   JCF
Associates I LLC,     its General Partner By:  

/s/ Avshalom Kalichstein

--------------------------------------------------------------------------------

Name:   Avshalom Kalichstein Title:   Principal

 

(Signature Page to Stock Purchase Agreement)



--------------------------------------------------------------------------------

DELAWARE STREET CAPITAL MASTER FUND, L.P. By:  

/s/ Andrew G. Bluhm

--------------------------------------------------------------------------------

Name:   Andrew G. Bluhm Title:    

 

(Signature Page to Stock Purchase Agreement)